 
 
IB 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 5859 
 
AN ACT 
To repeal an obsolete provision in title 49, United States Code, requiring motor vehicle insurance cost reporting. 
 
 
1.RepealSubsection (c) of section 32302 of title 49, United States Code, is repealed, and any regulations promulgated under such subsection shall have no force or effect. 
2.Determination regarding provision of damage susceptibility information to consumers 
(a)In generalSection 32302(b) of title 49, United States Code, is amended by adding at the end the following: The Secretary, after providing an opportunity for public comment, shall study and report to Congress the most useful data, format, and method for providing simple and understandable damage susceptibility information to consumers.. 
(b)DeadlineThe Secretary of Transportation shall carry out the last sentence of section 32302(b) of title 49, United States Code, as added by subsection (a), not later than the date that is 2 years after the date of the enactment of this Act. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
